               Case 20-13103-MAM           Doc 121      Filed 09/18/20      Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

IN RE:

HALS REALTY ASSOCIATES LIMITED                                  Case No.: 20-13103-MAM
PARTNERSHIP,
                                                                Chapter 11
            Debtor.
_________________________________/

                                 NOTICE OF FILING BUDGET

         Undersigned counsel hereby gives notice of the filing of attached Cash Collateral Budget

and the comparison of actual against projections for the prior cash collateral budget with respect

to Trustee's request for further use of cash collateral in this bankruptcy case pursuant to the Order

Granting Debtor’s Emergency Motion to Use Cash Collateral of Bank of America N.A., on an

Interim Basis entered on July 28, 2020 (ECF No. 106).


Dated: September 18, 2020                       Respectfully submitted,

                                                  /s/ Eyal Berger
                                                Eyal Berger, Esq.
                                                Florida Bar Number: 011069
                                                eyal.berger@akerman.com
                                                AKERMAN LLP
                                                Las Olas Centre II, Suite 1600
                                                350 East Las Olas Boulevard
                                                Fort Lauderdale, FL 33301-2999
                                                Phone: (954) 463-2700
                                                Fax: (954) 463-2224

                                                Counsel for Michael I. Goldberg, Ch 11 Trustee




54699157;1
                                                 -1-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
              Case 20-13103-MAM            Doc 121      Filed 09/18/20      Page 2 of 7




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 18, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day by transmission of Notices of Electronic Filing generated by CM/ECF to

those parties registered to receive electronic notices of filing in this case or via U.S. mail as listed

in the below service list.

                                                        By: /s/ Eyal Berger
                                                             Eyal Berger, Esq.


SERVICE LIST

20-13103-MAM Notice will be electronically mailed to:

Paul A Avron, Esq. on behalf of Creditor S.M.S. Co.
pavron@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;mmorgan@bergersingerman.com

Eyal Berger, Esq. on behalf of Accountant Soneet Kapila
eyal.berger@akerman.com, jeanette.martinez@akerman.com

Eyal Berger, Esq. on behalf of Trustee Michael Goldberg
eyal.berger@akerman.com, jeanette.martinez@akerman.com

Heidi A Feinman on behalf of U.S. Trustee Office of the US Trustee
Heidi.A.Feinman@usdoj.gov

Jeffrey D Fisher, Esq on behalf of Creditor Love Family II LLC
eservice@fphlegal.com

Jeffrey D Fisher, Esq on behalf of Creditor Love Family LLC
eservice@fphlegal.com

Robert C Furr, Esq on behalf of Debtor Hals Realty Associates Limited Partnership
ltitus@furrcohen.com,
atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com

Michael I Goldberg, Esq on behalf of Trustee Michael Goldberg
michael.goldberg@akerman.com, charlene.cerda@akerman.com

Laudy Luna, Esq. on behalf of Creditor BANK OF AMERICA, N.A.
ll@lgplaw.com, de@lgplaw.com
54699157;1
                                                 -2-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
              Case 20-13103-MAM            Doc 121      Filed 09/18/20      Page 3 of 7




Orfelia M Mayor on behalf of Creditor Palm Beach County Tax Collector
ombankruptcy@mayorbankruptcy.com, legalservices@pbctax.com;rgroff@cinlegal.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Paul Steven Singerman, Esq on behalf of Creditor S.M.S. Co.
singerman@bergersingerman.com,
mdiaz@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

20-13103-MAM Notice will not be electronically mailed to:

Alan Barbee
1400 Centrepark Blvd #860
West Palm Beach, FL 33401

Larry Bernstein
1580 Ocean Avenue
Brooklyn, NY 11230

Howard DuBosar
3010 N. Military Trail, Suite 210
Boca Raton, FL 33431




54699157;1
                                                 -3-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                        Case 20-13103-MAM                Doc 121         Filed 09/18/20      Page 4 of 7

                                   HALS REALTY ASSOCIATES LIMITED PARTNERSHIP
                                            CASE NO. 20-13103-BKC-MAM
                                        UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                            WEST PALM BEACH DIVISION

                  3 Month Budget: October 1, 2020 through December 31, 2020 (Note 1)

Source: Discussions and historical data provided by management.


                                                      Notes       10/31/2020      11/30/2020       12/31/2020          Total
Revenue
 Rent                                                    2        $    131,428    $    131,428     $    131,428    $    394,284
                                   Total Revenue                       131,428         131,428          131,428         394,284

Operating Expenses
 Mortgage                                                               32,100          32,100           32,100          96,300
 Sales Tax                                               3               7,500           7,500            7,500          22,500
 Real Estate Tax                                         4                 -           375,000              -           375,000
 Insurance                                                              75,000             -                -            75,000
 Other / Contingency                                                     5,000           5,000            5,000          15,000
                     Total Operating Expenses                          119,600         419,600           44,600         583,800

Chapter 11 Bankruptcy Expenses
 Professional Fees                                       5                 -           150,000               -          150,000
 U.S Trustee Fees                                        6               1,625             -                 -            1,625
      Total Chapter 11 Bankruptcy Expenses                               1,625         150,000               -          151,625

Net cash flow (deficit)                                           $     10,203    $    (438,172) $       86,828    $    (341,141)

Beginning cash balance available for
                                                         7            1,401,405       1,411,608         973,436        1,401,405
operations
Net cash flow (deficit)                                                 10,203         (438,172)         86,828         (341,141)
Ending cash balance available for
                                                                  $   1,411,608   $    973,436     $   1,060,264   $   1,060,264
operations

Restricted cash                                          8            1,559,582       1,559,582        1,559,582       1,559,582
Available cash from operations                                        1,411,608         973,436        1,060,264       1,060,264
Total ending cash balance                                         $   2,971,190   $   2,533,018    $   2,619,846   $   2,619,846




                                                 SEE ACCOMPANYING NOTES




                                                                                                                               Page 1 of 2.......
                      Case 20-13103-MAM                    Doc 121      Filed 09/18/20        Page 5 of 7




                                      HALS REALTY ASSOCIATES LIMITED PARTNERSHIP
                                               CASE NO. 20-13103-BKC-MAM
                                           UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                               WEST PALM BEACH DIVISION

                      Notes - 3 Month Budget: October 1, 2020 through December 31, 2020

Source: Discussions and historical data provided by management.


No.                                                               Description
       The Trustee from time to time makes written or oral forward-looking statements concerning expectations, beliefs,
       plans, objectives, future events or performance and underlying assumptions and other statements that are not
       historical facts. These statements are "forward-looking statements." Generally, the inclusion of the words "believe",
       "could", "should", "estimate", "expect", "intend", "anticipate", "will", "plan", "target", "forecast" and similar expressions
       identify statements that constitute "forward-looking statements." All statements addressing developments that the
       Trustee expects or anticipates will occur in the future, including statements relating to values, future financial condition,
       assets, real property and timing of their disposition, as well as statements expressing optimism or pessimism about
       future results, are forward-looking statements.
  1
       The forward-looking statements are based upon the Trustee's then-current views and assumptions regarding future
       developments and are applicable only as of the dates of such statements. By their nature, all forward-looking
       statements involve risks and uncertainties. The Trustee assumes no obligation to update or review any forward-
       looking information to reflect actual results, changes in assumptions or changes in other factors affecting forward-
       looking information, whether as a result of new information, future events or otherwise. There can be no assurance
       that the Trustee has correctly identified and appropriately assessed all factors affecting the Company and its assets.
       For these reasons, you are cautioned not to place undue reliance on any forward-looking statements.

       The gross rental income was derived from historical collections from March 5, 2020 through June 30, 2020 and
  2
       includes sales tax. Rental income is generated from three tenants based on their current leases.
  3    Sales tax is due on the 20th of each month for the previous month.
  4    Real estate taxes were estimated based on the taxes paid in 2019.
       Administrative expenses for the Trustee and his professionals are estimated at $50,000 per month. Professional fees
  5
       are expected to be paid when fee apps are filed in subsequent months.
       The fees due to the US Trustee is payable quarterly and based on the monthly operating reports filed with the
  6
       Bankruptcy Court. The first payment will be due in October 2020.
       The bank balance is comprised of the available cash as of September 16, 2020 in Iberia bank account ending 6243,
  7
       Bank of America account ending 0434, and City National Bank account ending 1273.
       The Debtor maintains four certificates of deposits at two financial institutions and the funds are not available without
       incurring fees and penalties. The accrued interest has not been calculated. The four certificates of deposits are as
       follows:
  8    1) First Citizen Bank account ending 6965 - Value: $61,735 - Maturity Date: 09/19/2020
       2) Iberia Bank account ending 3039 - Value: $518,546 - Maturity Date: 10/12/2020
       3) Iberia Bank account ending 6865 - Value: $966,884 - Maturity Date: 05/01/2022
       4) Iberia Bank account ending 8400 - Value: $11,570 - Maturity Date: 10/02/2020




                                                                                                                                   Page 2 of 2.......
                                                                                   Case 20-13103-MAM                            Doc 121             Filed 09/18/20                 Page 6 of 7
                                                                                                                       HALS REALTY ASSOCIATES LIMITED PARTNERSHIP
                                                                                                                                CASE NO. 20-13103-BKC-MAM
                                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                                                              SOUTHERN DISTRICT OF FLORIDA
                                                                                                                                WEST PALM BEACH DIVISION

                                                                                                        Actual v. Budget: August 1, 2020 through September 16, 2020 (Note 1)

Source: Discussions and historical data provided by management.


                                                                                                Aug-20                                                         Sep-20 (Note 2)                                                    Cumulative
                                                                                                     Variance ($)   Variance (%)                                        Variance ($)    Variance (%)                                     Variance ($)  Variance (%)
                                                      Notes           Budget           Actual                                              Budget           Actual                                           Budget          Actual
                                                                                                   Budget v Actual Budget v Actual                                     Budget v Actual Budget v Actual                                Budget v Actual Budget v Actual
Revenue
 Rent                                                    3        $     114,000 $        131,428 $           17,428             15%    $     114,000 $          34,734    $     (79,266)         -70%    $     228,000 $       166,162 $        (61,838)        -27%
                                   Total Revenue                        114,000          131,428             17,428              15%         114,000            34,734          (79,266)         -70%          228,000         166,162          (61,838)        -27%

Operating Expenses
 Mortgage                                                                32,100            27,334             4,766             15%           32,100            32,100              -              0%           64,200           59,434           4,766           7%
 Sales Tax                                               4                7,500             6,182             1,318             18%            7,500             7,405               95            1%           15,000           13,586           1,414           9%
 Other / Contingency                                     5                5,000               320             4,680             94%            5,000            22,327          (17,327)        -347%           10,000           22,647         (12,647)       -126%
                     Total Operating Expenses                            44,600            33,836            10,764              24%          44,600            61,832          (17,232)         -39%           89,200           95,668          (6,468)         -7%

Chapter 11 Bankruptcy Expenses
 Professional Fees                                       6               50,000                 -            50,000             100%          50,000                 -          50,000           100%          100,000                -        100,000          100%
 U.S Trustee Fees                                        7                  -                   -               -                 0%             -                   -             -               0%              -                  -            -              0%
     Total Chapter 11 Bankruptcy Expenses                                50,000                 -            50,000             100%          50,000                 -          50,000           100%          100,000                -        100,000          100%

Net cash flow (deficit)                                           $      19,400    $       97,592   $        78,192             403%   $      19,400    $      (27,098) $       (46,498)        -240%    $      38,800   $       70,494   $     31,694           82%

Beginning cash balance available for
                                                         8              985,735         1,330,911           345,176                         1,005,135        1,428,503         423,368                         985,735        1,330,911        345,176
operations
Net cash flow (deficit)                                                  19,400            97,592            78,192                           19,400           (27,098)         (46,498)                        38,800           70,494         31,694
Ending cash balance available for
                                                                  $    1,005,135 $      1,428,503 $         423,368                    $    1,024,535 $      1,401,405 $       376,870                   $    1,024,535 $     1,401,405 $      376,870
operations

Restricted cash                                          9             1,558,735        1,559,582          1,559,582                        1,558,735        1,559,582        1,559,582                       1,558,735       1,559,582       1,559,582
Available cash from operations                                         1,005,135        1,428,503          1,428,503                        1,024,535        1,401,405        1,401,405                       1,024,535       1,401,405       1,401,405
Total ending cash balance                                         $    2,563,870   $    2,988,085 $        2,988,085                   $    2,583,270 $      2,960,987 $      2,960,987                  $    2,583,270 $     2,960,987 $     2,960,987




                                                                                                                                SEE ACCOMPANYING NOTES




                                                                                                                                                                                                                                                                Page 1 of 2.......
                      Case 20-13103-MAM                    Doc 121      Filed 09/18/20        Page 7 of 7




                                      HALS REALTY ASSOCIATES LIMITED PARTNERSHIP
                                               CASE NO. 20-13103-BKC-MAM
                                           UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                               WEST PALM BEACH DIVISION

                           Actual v. Budget: August 1, 2020 through September 16, 2020

Source: Discussions and historical data provided by management.


No.                                                               Description
       The Trustee from time to time makes written or oral forward-looking statements concerning expectations, beliefs,
       plans, objectives, future events or performance and underlying assumptions and other statements that are not
       historical facts. These statements are "forward-looking statements." Generally, the inclusion of the words "believe",
       "could", "should", "estimate", "expect", "intend", "anticipate", "will", "plan", "target", "forecast" and similar expressions
       identify statements that constitute "forward-looking statements." All statements addressing developments that the
       Trustee expects or anticipates will occur in the future, including statements relating to values, future financial condition,
       assets, real property and timing of their disposition, as well as statements expressing optimism or pessimism about
       future results, are forward-looking statements.
  1
       The forward-looking statements are based upon the Trustee's then-current views and assumptions regarding future
       developments and are applicable only as of the dates of such statements. By their nature, all forward-looking
       statements involve risks and uncertainties. The Trustee assumes no obligation to update or review any forward-
       looking information to reflect actual results, changes in assumptions or changes in other factors affecting forward-
       looking information, whether as a result of new information, future events or otherwise. There can be no assurance
       that the Trustee has correctly identified and appropriately assessed all factors affecting the Company and its assets.
       For these reasons, you are cautioned not to place undue reliance on any forward-looking statements.

       As of September 16, 2020, rent has only been collected from one tenant. The remaining rent is expected to be
  2
       collected later in the month.
       The gross rental income was derived from historical collections from March 5, 2020 through June 30, 2020 and
  3
       includes sales tax. Rental income is generated from three tenants based on their current leases.
  4    Sales tax is due on the 20th of each month for the previous month.
       The unfavorable variance for Other / Contingency expenses was due to a previously undisclosed insurance expense
  5
       for coverage set to expire in October 2020.
       Administrative expenses for the Trustee and his professionals are estimated at $50,000 per month. Professional fees
  6
       are expected to be paid when fee apps are filed in subsequent months.
       The fees due to the US Trustee is payable quarterly and based on the monthly operating reports filed with the
  7
       Bankruptcy Court. The first payment will be due in October 2020.
       The budgeted bank balance is comprised of the available cash as of July 10, 2020 in Iberia bank account ending 6243
       and Bank of America account ending 0434. The actual bank balance is comprised of the available cash as of July 31,
  8
       2020 in Iberia bank account ending 6243, Bank of America account ending 0434, and City National Bank account
       ending 1273.
       The Debtor maintains four certificates of deposits at two financial institutions and the funds are not available without
       incurring fees and penalties. The accrued interest has not been calculated. The four certificates of deposits are as
       follows:
  9    1) First Citizen Bank account ending 6965 - Value: $61,760 - Maturity Date: 09/19/2020
       2) Iberia Bank account ending 3039 - Value: $518,546 - Maturity Date: 10/12/2020
       3) Iberia Bank account ending 6865 - Value: $967,706 - Maturity Date: 05/01/2022
       4) Iberia Bank account ending 8400 - Value: $11,570 - Maturity Date: 10/02/2020




                                                                                                                                   Page 2 of 2.......
